Case 5:19-cv-05422-SVK Document 1-11 Filed 08/28/19 Page 1 of 3

EXHIBIT J
Case 5:19-cv-05422-SVK Document 1-11 Filed 08/28/19 Page 2 of 3

4 [Copyright takedown notice}:

~Oe ih O @ :

 

 

QQ UGgngkA2vHw Row

   

 

 

    

 

 

« ¢ & @ @ & @ @ : rom ¢ 3 *
fn Compose
“
Ta inbox Se [Copyright takedown notice] Your YouTube Account has been disabled ##«« 2 @ & 8
%& Starred YouTube x a
&  snoozed Hi DJ Shori-e, Due to multiple conynght strikes associated with the videos below your YouTube account has now bean disabled: Video title” Summer 2018 Open For ”
s* Sent
YouTube <accounts-nerenlyeyeutuoe.com> Tragantaidam gy |
oprafts 3 og
toDs + *#
~~ Mote
Video title: OLD SCHOOL HIP HOP RNB THROWBACK MIX DJ SHORTE
Video unl bttns‘funwy mivatch?y
Contact Info: mortinsson@olaygroundmusic com
‘Takedown issued by: [Merlin] Playground Music Scandinavia
Nebo center “Email eptane
tye Hot > +
‘e
te
YouTube «accounts-ncrepiygyoutune.com> Tha, gan 24, $.07 aM gy ty
~ weds >
Video tile: DJ SHORTE MIXING LIVE AT SUPPER CLUB LAt
Video unl hitn: sven youtube, comvatch =IZ0cl VERwuid 4
Contact Info: SMEdisoutesi@qmail com
é Takedown issued by: SME

* 9 4,
El © ype here to search

 
Case 5:19-cv-05422-SVK Document 1-11 Filed 08/28/19 Page 3 of 3

8B YouTube x +

& 3

= Es Youube

CR youtube.cominaic

   

Video unavailable

Rina easel eee oni iacr meal aera Conese at Oey concur a)

 

©

= oa >

* & @:

 
